Case 2:18-cr-00355-JDC-KK Document 31 Filed 08/07/19 Page 1 of 8 PageID #: 107



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                       *      CRIMINAL NO. 2:18-CR-00355-01

VERSUS                                         *      UNASSIGNED DISTRICT JUDGE

ERIC RICHARD                                   *      MAGISTRATE JUDGE KAY

 OBJECTION TO MAGISTRATE’S REPORT AND RECOMMENDATION DENYING
            DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

       Now into Court comes defendant, Eric Richard, who requests that the District Court

review and reverse the Magistrate’s Report and Recommendation denying the defendant’s

Motion to Suppress Evidence for the reasons set forth below. The Report and Recommendation

denying Defendant’s Motion to Suppress Evidence should not be followed and Defendant’s

Motion should be granted.

                                          A. De Novo Review

       As a preliminary matter, under Federal Rule of Criminal Procedure 59(b), the district

judge must consider any objections to a Magistrate’s Recommendation de novo. See Fed. R.

Crim. P. 59(b)(3).

                                     B. Unjustified Traffic Stop

       The Magistrate concluded that the traffic stop was justified at its inception because

Trooper Leger cited two traffic infractions as his reason for initiating the traffic stop—following

too close and obstruction of license plate. However, the Magistrate concluded that defendant’s

license plate was not obstructed as contemplated by the statute. Therefore, a discussion of the

alleged violation of obstruction of license plate is not necessary.

       The Magistrate did however conclude that defendant did commit the traffic violation of
Case 2:18-cr-00355-JDC-KK Document 31 Filed 08/07/19 Page 2 of 8 PageID #: 108



following too close. In her report, the Magistrate stated that because Trooper Leger’s testimony

that defendant was following the vehicle ahead of him too closely is uncontroverted, it satisfies

the first prong of the Terry analysis. We disagree. The Government has the burden of proving

that the officer had reasonable suspicion to initiate the traffic stop. They failed to do so in this

case. As mentioned at the hearing, Trooper Leger made no effort to document the alleged

following too close violation. He did not produce video showing Mr. Richard committing the

alleged violation. In short, Trooper Leger did not bother to ensure that the legal justification for

the stop was “objectively grounded.”. United States v. Miller, 146 F. 3d 274 (5th Cir. 1998)(citing

Whren, 517 U.S. at 812). The only evidence that the Court has to rely on is Trooper Leger’s

testimony that the traffic violation occurred.

       The Magistrate also stated that the dash camera footage substantiates Trooper Leger’s

testimony because it shows the vehicle changing lanes from the center lane into the right hand

lane moving directly in front of what appears to be a truck or a flatbed… the flatbed trailer that

Trooper Leger referenced. The defense disagrees here as well. The dash camera at no point

showed defendant following the flat bed trailer.        Simply because the dash camera shows

defendant moving from the center lane to the right lane in front of the flat bed trailer does not

substantiate Trooper Leger’s testimony that a traffic infraction had occurred prior to that. It

simply substantiates the testimony that a flat bed trailer was on the roadway at that time.

       The traffic stop in this case does not meet the first prong of Terry, and was simply a guise

to stop defendant’s vehicle in search of narcotics.

                                    C. No Reasonable Suspicion

   In denying the defendant’s Motion to Suppress Evidence, the Magistrate also held that the

traffic stop satisfied the second element of the Terry framework. Terry v. Ohio, 392 U.S. 1
Case 2:18-cr-00355-JDC-KK Document 31 Filed 08/07/19 Page 3 of 8 PageID #: 109



(1968). The Magistrate further held that Trooper Leger had reasonable suspicion of additional

criminal activity.   As set forth below, defendant reasserts that Trooper Leger’s subsequent

actions were not reasonably related in scope to the circumstances that justified the stop of the

vehicle in the first place, and therefore, the stop was illegally prolonged.         As such, the

Magistrate’s ruling should not be followed.

       In both Arizona v. Johnson and Illinois v. Caballes, the United States Supreme Court

“concluded that the Fourth Amendment tolerated certain unrelated investigations that did not

lengthen the roadside detention.” Arizona v. Johnson, 555 U.S. 323 (2009); Illinois v. Caballes,

543 U.S. 405 (2005). However, in Caballes, the Court held that a “traffic stop can become

unlawful if it is prolonged beyond the time reasonably required to complete th[e] mission” of

issuing a warning ticket. 543 U.S., at 407. The Court then went on to state that “[a] seizure

remains lawful only “so long as [unrelated] inquiries do not measurably extend the duration of

the stop.”” Johnson, 555 U.S., at 333. “Beyond determining whether to issue a traffic ticket, an

officer's mission includes “ordinary inquiries incident to [the traffic] stop.”” Caballes, 543 U.S.,

at 408. “Typically such inquiries involve checking the driver's license, determining whether

there are outstanding warrants against the driver, and inspecting the automobile's registration

and proof of insurance.” Delaware v. Prouse, 440 U.S. 648 (1979).

       After pulling defendant over, the officer requested defendant’s driver’s license, insurance

documents, and registration.     Defendant produced each of the requested items except the

registration. Instead, defendant provided the title to the vehicle. The officer should have

checked defendant’s information, issued defendant a traffic citation and completed the traffic

stop. However, after receiving the requested documents, instead of calling defendant’s

information in or writing him a ticket, Trooper Leger began to question defendant about his
Case 2:18-cr-00355-JDC-KK Document 31 Filed 08/07/19 Page 4 of 8 PageID #: 110



criminal history and whether he had been incarcerated before. Trooper Leger’s line of

questioning was in no way related to the scope of the initial reason for stopping defendant. He

then went on to ask defendant if he could search his vehicle, whether he had any prior drug

charges, and whether he could look in the trunk of the vehicle. Again, Trooper Leger’s actions

were not remotely related to the reason he allegedly stopped defendant in the first place. The

traffic stop became excessive when, as an alternative to writing the citations for the alleged

traffic violations, the officer delayed the detention by questioning defendant about unrelated

matters.

       The Government argued that Trooper Leger had reasonable suspicion, and therefore, his

prolonging the traffic stop to question defendant regarding matters unrelated to the reason for the

stop is justified. The Government’s argument has no merit. At the suppression hearing, Trooper

Leger testified that prior to activating his emergency lights and pulling defendant over, he

checked the vehicle’s license plate on the computer inside his unit on a system that tracks

vehicles as they cross the border between Louisiana and Texas on Interstate 10. According to

Trooper Leger, the system registered the vehicle crossing from Louisiana into Texas earlier that

day and later crossing from Texas into Louisiana a short time before being pulled over. Trooper

Leger further testified that upon stopping defendant, he asked him if he had traveled to Texas,

and defendant stated that he had not. This response, according to Trooper Leger, gave rise to

reasonable suspicion, which provided him with a reason to ask more questions and inquire into

whether some other form of criminal activity was taking place.         Trooper Leger’s testimony

regarding the computer search of the vehicle’s license plate is simply not credible. He failed to

make any mention of the alleged computer search or its results in his police report. If in fact

these were the circumstances that gave rise to reasonable suspicion, Trooper Leger should have
Case 2:18-cr-00355-JDC-KK Document 31 Filed 08/07/19 Page 5 of 8 PageID #: 111



documented such in his police report. He failed to do so, and again, wants the Court to rely on

his testimony alone. Additionally, the Government failed to provide any evidence of the alleged

computer search or its results at the suppression hearing.


   According to Trooper Leger’s testimony, other indicators of criminal activity included:

   •   Mr. Richard’s presence in a drug trafficking corridor (Interstate 10 eastbound)
   •   Driving away from a major drug distribution hub (Houston, Texas)
   •   Nighttime travel
   •   Walking away from the vehicle and toward Trooper Leger’s unit
   •   Mr. Richard’s allegedly clammy hand when he shook Trooper Leger’s hand
   •   No Registration for the Vehicle, only title
   •   Claiming to be the owner of the car dealership despite also claiming to work for Global in
       Vinton
   •   Lack of an accurate or detailed description of his job at Global

       Contrary to representations made by Trooper Leger, these hardly constitute reasonable

suspicion sufficient to justify prolonging the traffic stop to continue questioning defendant.

Defendant was detained for twelve minutes before conducting the K-9 sniff investigation. All

matters dealing with the initial stop should have been settled by then. It was not sufficient for

Trooper Leger to act on a “hunch” that defendant may be engaged in criminal activity. U.S. v.

Sokolow, 490 U.S. 1 (1989) (citing Terry v. Ohio, 392 U.S. 1 (1968)). Of note is that the dash

camera video showed, and Trooper Leger confirmed at the suppression hearing, that defendant

asked him what was the “probable cause for all this.” Trooper Leger responded mentioning only

defendant’s alleged excessive nervousness. It was only after being prepped for the suppression

hearing did Leger make any mention of the above mentioned list of factors that supposedly gave

rise to reasonable suspicion.

       The Government also argued that prolonging the traffic stop was justified because Trooper

Leger was waiting for dispatch to check defendant’s information and inform him of whether

defendant had any warrants. This argument is also without merit. Trooper Leger testified that he
Case 2:18-cr-00355-JDC-KK Document 31 Filed 08/07/19 Page 6 of 8 PageID #: 112



did not call defendant’s information in to dispatch until approximately 7 minutes after stopping

defendant. Immediately upon pulling defendant over, as an alternative to calling his information

in to dispatch and writing the citations for the alleged traffic violations, he began questioning

defendant about unrelated matters. Trooper Leger testified that when he finally decided to call

the information in to dispatch, he told dispatch to check the information “when you get a

chance.” Trooper Leger had no sense of urgency and his main concern was continuing to

question defendant about unrelated matters.

      Lastly, Trooper Leger claimed defendant became nervous upon him questioning him

about the contents of the bag. However, as mentioned, defendant had already been detained for

several minutes and questioned about matters that were completely unrelated to the traffic stop

before Trooper Leger began to question him about the contents of the bag. Therefore, the traffic

stop had already been unlawfully prolonged prior to Trooper Leger questioning defendant

about the contents of the bag.

                                            D. Conclusion

       “[S]earches conducted outside the judicial process, without prior approval by a judge or

magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few

specifically established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357

(1967). Where a search is conducted without a warrant, the prosecution bears the heavy burden

of proving the facts that justify the search under one of the recognized exceptions. United States

v. Jeffers, 342 U.S. 48, 51 (1951). Here, the prosecution failed to meet its burden.

       For the foregoing reasons, defendant moves to suppress the evidence. The officer did not

have reasonable suspicion that the defendant was engaged in any illegal activity at the time he

was apprehended and detained, and any investigative detention resulting from this traffic stop
Case 2:18-cr-00355-JDC-KK Document 31 Filed 08/07/19 Page 7 of 8 PageID #: 113



exceeded the permissible limits of the stop and rendered it an illegal seizure. The traffic stop in

the present case was a violation of defendant’s Fourth Amendment rights.



                                             RESPECTFULLY SUBMITTED:



                                             TODD CLEMONS & ASSOCIATES
                                             A PROFESSIONAL LAW CORPORATION

                                             _s/Todd S. Clemons____________________
                                             TODD S. CLEMONS, Bar Roll No. 18168
                                             JANET D. MADISON, Bar Roll No. 37495
                                             1740 Ryan Street
                                             Lake Charles, LA 70601
                                             PH: (337) 477-0000
                                             FAX: (337) 477-4580
Case 2:18-cr-00355-JDC-KK Document 31 Filed 08/07/19 Page 8 of 8 PageID #: 114



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 7, 2019, a copy of the foregoing Objection to

Magistrate’s Report and Recommendation Denying Defendant’s Motion to Suppress Evidence

was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing

will be sent to all counsel of record by operation of the Court’s Electronic Filing System.


                                              s/TODD S. CLEMONS
                                              TODD S. CLEMONS (LA. BAR NO. 18168)
